Citation Nr: 1703832	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  16-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1941 to August 1942 and July 1945 and March 1946.  The Appellant is the Veteran's wife.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) declined to reopen the Appellant's claim for service connection for the cause of the Veteran's death, for purposes of receiving DIC.  The Appellant filed a Notice of Disagreement (NOD) in February 2016, and the RO issued a Statement of the Case (SOC) in April 2016.  The Appellant filed a Substantive Appeal in April 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO previously declined to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving DIC, in a May 2008 rating decision.  That decision was premised on the finding that there was no new and material evidence to show that the Veteran's death was related to any of his service-connected disabilities or any other disability of service origin.  The Veteran's cause of death is recorded as status asthmaticus.  And, at the time of his death, he was in receipt of service connection for ischemic heart disease, malnutrition with helminthiasis, residuals of a gunshot wound, beriberi, and malaria.  The Appellant filed a timely NOD to that rating decision in June 2008 and a SOC was issued in January 2009.  The appellant did not file an appeal the May 2008 adverse determination, and that decision became final.

The Appellant filed a claim to reopen the previously-denied claim in October 2015.  The RO declined to reopen the previously-denied claim in a November 2015 determination.  On April 20, 2016, the Appellant submitted a VA Form 21-4142a and a VA Form 21-4142 after the issuance of the April 5, 2016 SOC.  In these forms, the Appellant identified three private medical providers that treated the Veteran.  

The Board recognizes that the Appellant's statements and submission are not sufficient, on their own, to reopen the claim of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving DIC.  However, in providing these completed forms, the Appellant has identified potentially relevant medical records to consider.   

VA is required to assist a claimant in developing his claim, which includes requesting relevant records from private sources, so long as the records are adequately identified.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(1).  The provisions of 38 C.F.R. §  3.159 (c) provide that VA will give assistance to an individual attempting to reopen a finally decided claim and 38 C.F.R. § 3.159 (c)(1) explicitly provides that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical care providers.  As such, the Appellant's submission has triggered VA's duty to assist, and a remand is required to request and associate with the file the records the Appellant identified.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain and associate with the claims file, after securing any necessary authorization, any additional pertinent records identified by the Appellant.  The RO should seek to obtain records from Dr. J.R.A., Dr. G.N.T., and Dasiguran District Hospital.  

2.  If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  After the development requested above has been completed, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested, and then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC (SSOC) and afford the Appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




